ORDER
PER CURIAM
.AND NOW, this 12th day of September, 2017, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by Petitioners are:
a. Does an employer have a legal duty to use reasonable care to safeguard sensitive personal information of its employees when the employer chooses to *1043store such information on an internet accessible computer system? ■
b. Does the economic loss doctrine permit recovery for purely pecuniary damages which result from the breach of an independent legal duty arising under common law, as opposed to the breach of a contractual duty?